DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-5, 9 and 11-14, drawn to a steel for hot stamping/a hot stamped component.
Group II, claim(s) 6-8, drawn to a hot stamping process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a steel for hot stamping (into a hot stamped component) with the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roubidoux et al. (US 2018/0119245 A1), hereinafter Roubidoux.  Roubidoux teaches a hot stamped part ([0023]; [0049]) of press hardened steel alloy ([0020]), press hardenable steel that can be hot stamped (claims 1 and 10; [0020]), comprising in mass % as shown in Table 3 below ([0026]-[0035]; claims 1-9).  Roubidoux is silent to the presence of vanadium and niobium in the overall alloy, and the example alloy teaches no vanadium and 30 ppm Nb (i.e. an impurity amount) ([0035]).  Therefore, the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%). Regarding “during smelting”, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and Roubidoux teaches impurities incidental to steel making ([0026]).  The impurities claimed are obvious over the impurities of Roubidoux, absent a showing to the contrary by applicant. 
The compositional proportions disclosed by Roubidoux overlap applicants claimed proportions and therefore establish a prima facie case of obviousness exists (MPEP 2144.05 I), where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Roubidoux, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
During a telephone conversation with Jeff Killian on November 21, 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1, 3-5, 9 and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 6-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, the abstract recites “present invention presents”, which is language that can be implied.

Claim Objections
Claims 1, 3, 4, 9, 11, and 12 are objected to because of the following informalities:  
Claim 1: “0.6%≤Al≤1.0%” should read “0.6-1.0%” and “Ti: ≤ 0.01” should read “Ti: 0-0.01%” for formatting consistency with the other elements
Claim 3: “0.6%≤Al≤1.0%” should read “0.6-1.0%” for formatting consistency with the other elements 
Claim 4: “0.6%≤Al≤0.9%” should read “0.6-0.9%” for formatting consistency with the other elements 
Claim 9: “0.6%≤Al≤1.0%” should read “0.6-1.0%” and “Ti: ≤ 0.01” should read “Ti: 0-0.01%” for formatting consistency with the other elements
Claim 11: “0.6%≤Al≤1.0%” should read “0.6-1.0%” for formatting consistency with the other elements 
Claim 12: “0.6%≤Al≤0.9%” should read “0.6-0.9%” for formatting consistency with the other elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 3, claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, regards as the invention.  Claim 3 is dependent on claim 1, and claim 1 has a lower limit of Boron of greater than 0.0005 weight %, while claim 3 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  It is indefinite what the range of boron should be limited to in claim 3.

Regarding claim 4, claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, regards as the invention.  Claim 4 is dependent on claim 1, and claim 1 has a lower limit of Boron of greater than 0.0005 weight %, while claim 4 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  It is indefinite what the range of boron should be limited to in claim 4.

Regarding claim 11, claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, regards as the invention.  Claim 11 is dependent on claim 9, and claim 9 has a lower limit of Boron of greater than 0.0005 weight %, while claim 11 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  It is indefinite what the range of boron should be limited to in claim 11.

Regarding claim 12, claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, regards as the invention.  Claim 12 is dependent on claim 9, and claim 9 has a lower limit of Boron of greater than 0.0005 weight %, while claim 12 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  It is indefinite what the range of boron should be limited to in claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 3, claim 3 is rejected under 35 U.S.C. 112(d) as claim 3 is dependent on claim 1, and claim 1 has a lower limit of Boron of greater than 0.0005 weight %, while claim 3 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  

Regarding claim 4, claim 4 is rejected under 35 U.S.C. 112(d) as claim 4 is dependent on claim 1, and claim 1 has a lower limit of Boron of greater than 0.0005 weight %, while claim 4 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  

Regarding claim 11, claim 11 is rejected under 35 U.S.C. 112(d) as claim 11 is dependent on claim 9, and claim 9 has a lower limit of Boron of greater than 0.0005 weight %, while claim 11 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  

Regarding claim 12, claim 12 is rejected under 35 U.S.C. 112(d) as claim 12 is dependent on claim 9, and claim 9 has a lower limit of Boron of greater than 0.0005 weight %, while claim 12 allows for a wider range of a lower Boron limit inclusive of 0.0005 weight %.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 11,248,276 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because they contain the following overlapping subject matter.
Instant claim 1 and claims 1, 4 and 5 of ‘276 recite a steel.  Claim 1 of ‘276 teaches the base steel is part of a hot stamped component, which meets instant claim 1 “steel for hot stamping”.  Instant claim 1 and claim 5 of ‘276 recite a steel of overlapping composition as shown below in Table 1.  It is noted that the ranges of individual Cr, Mo and Ni in the instant application all have a lower limit of 0, as does the sum range of Cr, Mo, Ni and Cu in claim 5 of ‘276; the same applies for the individual ranges of Ti, Nb and V in the instant claim 1 and the sum range of Ti, Nb and V in claim 5 of ‘276.  Regarding “during smelting” of the instant application, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and the instant claim 1 steel with unavoidable impurities is obvious over the product of ‘276 claim 5 with unavoidable impurities (which would include those from smelting).
Table 1 (all values in weight percentages)

Claims 1 & 9
Claim 3
Claims 4 & 12
Claim 11
Claim 5 ‘276
C
0.2-0.4
0.2-0.4
0.3-0.4
0.24-0.4
0.28-0.4
Si
0-0.8
0.1-0.5
0.1-0.8
0.1-0.5
0.05-1
Al
0.6-1.0
0.6-1.0
0.6-0.9
0.6-1.0
0.01-1
B
0.0005< to 0.005
0.0005- 0.004
0.0005-0.004
0.0005-0.004
0-0.004
Mn
0.5-3.0
0.8-2.2
0.8-2.2
0.8-2.2
0.6-3.5
Mo
0-1



0 to < 5%
Cr
0-2
0.1-0.5
0-0.5
0.1-0.5

Ni
0-5




Cu





V
0-0.4



0-0.4
Nb
0-0.2




Ti
0-0.01
0-0.01
0-0.01
0-0.01

impurity elements
unavoidable



unavoidable

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘276 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘276, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Instant claims 3 and 4 and claims 1, 4 and 5 of ‘276 recite a steel.  Claim 1 of ‘276 teaches the base steel is part of a hot stamped component, which meets instant claim 1 “steel for hot stamping”.  Instant claims 3 and 4 and claim 5 of ‘276 recite a steel of overlapping composition as shown above in Table 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘276 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘276, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Instant claims 5, 13 and 14 and claims 1, 4 and 5 of ‘276 recite a steel, Claim 1 of ‘276 teaches the base steel is part of a hot stamped component and that it has a coating on a surface of the base steel, and claim 4 teaches the steel is a precoated steel sheet; which meets instant claims 5, 13 and 14 of “steel for hot stamping” and “steel sheet with a coating”.  

Instant claim 9 and claims 1, 4 and 5 of ‘276 recite a hot stamped component, Instant claim 9 and claim 5 of ‘276 recite an overlapping composition as shown above in Table 1.  Claim 9 is subject to broad reasonable interpretation for what of the hot stamped component contains the composition listed.  [0059]; [0062] and [0063] of the instant specification indicates it is a steel of the designated composition.
It is noted that the ranges of individual Cr, Mo and Ni in the instant application all have a lower limit of 0, as does the sum range of Cr, Mo, Ni and Cu in claim 5 of ‘276; the same applies for the individual ranges of Ti, Nb and V in the instant claim 9 and the sum range of Ti, Nb and V in claim 5 of ‘276.  Regarding “during smelting” of the instant application, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and the instant claim 9 steel with unavoidable impurities is obvious over the product of ‘276 claim 5 with unavoidable impurities (which would include those from smelting).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘276 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘276, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Instant claims 11 and 12 and claims 1, 4 and 5 of ‘276 recite a steel.  Claim 1 of ‘276 teaches the base steel is part of a hot stamped component.  Instant claims 11 and 12 and claim 5 of ‘276 recite an overlapping composition as shown above in Table 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘276 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘276, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Claims 1, 3-5, 9 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/567,498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter.  It is noted that a notice of allowance was mailed on October 27, 2022, but as of the writing of this office action, no issue fee payment fees have been paid and the patent has not issued.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claim 1 and claims 1 and 3 of ‘498 recite a steel.  Claim 1 of ‘498 recites a precoated steel sheet for hot stamping with a base steel , which meets instant claim 1 “steel for hot stamping”.  Instant claim 1 and claim 3 of ‘498 recite a steel of overlapping composition of the base steel as shown below in Table 2.  It is noted that the ranges of individual Cr, Mo and Ni in the instant application all have a lower limit of 0, as does the sum range of Cr, Mo, Ni and Cu in claim 3 of ‘498; the same applies for the individual ranges of Ti, Nb and V in the instant claim 1 and the sum range of Ti, Nb and V in claim 3 of ‘498.  Regarding “during smelting” of the instant application, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and the instant claim 1 steel with unavoidable impurities  is obvious over the product of ‘498 claim 3 with unavoidable impurities (which would include those from smelting).
Table 2 (all values in weight percentage)

Claims 1 & 9
Claim 3
Claims 4 & 12
Claim 11
Claim 3 ‘498
C
0.2-0.4
0.2-0.4
0.3-0.4
0.24-0.4
0.28-0.4
Si
0-0.8
0.1-0.5
0.1-0.8
0.1-0.5
0.05-1
Al
0.6-1.0
0.6-1.0
0.6-0.9
0.6-1.0
0.01-1
B
0.0005< to 0.005
0.0005-0.004
0.0005-0.004
0.0005-0.004
0-0.004
Mn
0.5-3.0
0.8-2.2
0.8-2.2
0.8-2.2
0.6-3.5
Mo
0-1



< 5% total
Cr
0-2
0.1-0.5
0-0.5
0.1-0.5

Ni
0-5




Cu





V
0-0.4



0-0.4% total
Nb
0-0.2




Ti
0-0.01
0-0.01
0-0.01
0-0.01

impurity elements
unavoidable



unavoidable

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘498 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘498, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Instant claims 3 and 4 and claims 1 and 3 of ‘498 recite a steel.  Claim 1 of ‘498 a precoated steel sheet for hot stamping with a base steel, which meets instant claim 1 “steel for hot stamping”.  Instant claims 3 and 4 and claim 3 of ‘498 recite a base steel of overlapping composition as shown above in Table 2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘498  overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘498, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Instant claims 5, 13 and 14 and claims 1 and 3 of ‘498 recite a steel, Claim 1 of ‘498 teaches a precoated steel sheet for hot stamping with a base steel, which meets instant claims 5, 13 and 14 of “steel for hot stamping” and “steel sheet with a coating”.  

Instant claim 9 and claims 1 and 3 of ‘498 recite a hot stamped component, Instant claim 9 and claim 3 of ‘498 recite an overlapping composition as shown above in Table 2.  Claim 9 is subject to broad reasonable interpretation for what of the hot stamped component contains the composition listed.  [0059]; [0062] and [0063] of the instant specification indicates it is a steel of the designated composition.
It is noted that the ranges of individual Cr, Mo and Ni in the instant application all have a lower limit of 0, as does the sum range of Cr, Mo, Ni and Cu in claim 3 of ‘498; the same applies for the individual ranges of Ti, Nb and V in the instant claim 9 and the sum range of Ti, Nb and V in claim 3 of ‘498.  Regarding “during smelting” of the instant application, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and the instant claim 9 steel with unavoidable impurities  is obvious over the product of ‘498 claim 3 with unavoidable impurities (which would include those from smelting).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘498 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘498, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Instant claims 11 and 12 and claims 1 and 3 of ‘498 recite a steel.  Claim 1 of ‘498 teaches the precoated steel sheet includes a base steel and is stamped to form a hot stamped component.  Instant claims 11 and 12 and claim 3 of ‘498 recite an overlapping composition as shown above in Table 2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by ‘498 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘498, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roubidoux et al. (US 2018/0119245 A1), hereinafter Roubidoux.

Regarding claim 1, Roubidoux teaches a press hardenable steel that can be hot stamped (claims 1 and 10; [0020]-[0023]; steel for hot stamping), comprising in mass % as shown in Table 3 below ([0026]-[0035]; claims 1-9).  Roubidoux is silent to the presence of vanadium and niobium in the overall alloy, and the example alloy teaches no vanadium and 30 ppm Nb (i.e. an impurity amount) ([0052]).  Therefore, the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%). Regarding “during smelting”, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and Roubidoux teaches impurities incidental to steel making ([0026]).  The impurities claimed are obvious over the impurities of Roubidoux, absent a showing to the contrary by applicant. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by Roubidoux overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Roubidoux, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Table 3 values in mass/weight percentage

Claims 1 & 9
Claim 3
Claims 4 & 12
Claim 11
Roubidoux ([0026]-[0035]; claims 1-9)
C
0.2-0.4
0.2-0.4
0.3-0.4
0.24-0.4
0.1-0.35
Si
0-0.8
0.1-0.5
0.1-0.8
0.1-0.5
0.02-1.0
Al
0.6-1.0
0.6-1.0
0.6-0.9
0.6-1.0
0.02-1.0
B
0.0005< to 0.005
0.0005-0.004
0.0005-0.004
0.0005- 0.004
0-0.005
Mn
0.5-3.0
0.8-2.2
0.8-2.2
0.8-2.2
1.0-6.0
Mo
0-1



0-1.0
Cr
0-2
0.1-0.5
0-0.5
0.1-0.5
0-2.0
Ni
0-5



0.02-0.5
V
0-0.4




Nb
0-0.2




Ti
0-0.01
0-0.01
0-0.01
0-0.01
0-0.035
impurity elements
unavoidable



incidental to steel making


Regarding claims 3 and 4, Roubidoux teaches each limitation of claim 1, as discussed above and further teaches comprising in mass% as shown in Table 3 above ([0026]-[0035]; claims 1-9).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by Roubidoux overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Roubidoux, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Regarding claims 5, 13 and 14, Roubidoux teaches each limitation of claims 1, 3 and 4, as discussed above and further teaches the alloy is coated with an Al or Zn based coating on applied to the steel sheet ([0051]; claim 12).

Regarding claim 9, Roubidoux teaches a hot stamped part ([0023]) of press hardened steel alloy ([0020]), press hardenable steel that can be hot stamped (claims 1 and 10; [0020]-[0023]), comprising in mass % as shown in Table 3 above ([0026]-[0035]; claims 1-9).  Claim 9 is subject to broad reasonable interpretation for what of the hot stamped component contains the composition listed.  [0059]; [0062] and [0063] of the instant specification indicates it is a steel of the designated composition.  Roubidoux is silent to the presence of vanadium and niobium in the overall alloy, and the example alloy teaches no vanadium and 30 ppm Nb (i.e. an impurity amount) ([0052]).  Therefore, the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%). 
Regarding “during smelting”, this is product by process language, which provides no structural implications beyond that of the impurities being unavoidable (MPEP 2113 I), the patentability determination is based on the product itself (MPEP 2113 I), and Roubidoux teaches impurities incidental to steel making ([0026]).  The impurities claimed are obvious over the impurities of Roubidoux, absent a showing to the contrary by applicant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  
The compositional proportions disclosed by Roubidoux overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Roubidoux, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Regarding claims 11 and 12, Roubidoux teaches each limitation of claim 9, as discussed above and further teaches comprising in mass% as shown in Table 3 above ([0026]-[0035]; claims 1-9).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I).  The compositional proportions disclosed by Roubidoux overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Roubidoux, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishibata et al. (US 2006/0185774 A1), hereinafter Nishibata, teaches a steel sheet for a hot forming method, having a steel composition consisting essentially of the composition shown below in Table 4, where the hot forming is hot press forming using a pair of press forming dies ([0012]-[0014]), the steel sheet may be cold rolled, hot rolled or plated ([0033]).




Table 4 values in mass/weight percentage

Claims 1 & 9
Claim 3
Claims 4 & 12
Claim 11
Nishibata ([0012])
C
0.2-0.4
0.2-0.4
0.3-0.4
0.24-0.4
0.15-0.45
Si
0-0.8
0.1-0.5
0.1-0.8
0.1-0.5
≤ 0.5
Al
0.6-1.0
0.6-1.0
0.6-0.9
0.6-1.0
≤ 1
B
0.0005> to 0.005
0.0005-0.004
0.0005-0.004
0.0005-0.004
0.0002-0.004
Mn
0.5-3.0
0.8-2.2
0.8-2.2
0.8-2.2
0.5-3.0
Ti
0-0.01
0-0.01
0-0.01
0-0.01
0.01-0.1
Cr
0-2
0.1-0.5
0-0.5
0.1-0.5
0.1-0.5




One or more of Ni, Cu, Mo, V, Nb
Ni
0-5



≤ 2
Mo
0-1



≤ 1
V
0-0.4



≤ 1
Nb
0-0.2



≤ 1
Cu




≤ 1
impurity elements
unavoidable



unavoidable 
P




≤ 0.05
S




≤ 0.05
N




≤ 0.01


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A CHRISTY/Examiner, Art Unit 1784